Citation Nr: 1036788	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-31 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to December 
1944, and from January 1945 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Manila, Republic of the 
Philippines, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).

The Veteran testified at a July 2009 hearing held before the 
undersigned Acting Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.

This case was previously before the Board in March 2010, when the 
issue was remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC, for scheduling of a VA examination.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  In March 2010, the Board remanded the issue of service 
connection for tinnitus for further development.

2.  In August 2010, the Board received a copy of a death 
certificate for the Veteran, stating that he had died on August 
[redacted], 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of the claim for service connection for 
tinnitus. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, Pub. 
L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran appealed the issue of service connection for 
tinnitus.  In March 2010, the Board remanded the appealed issue 
of service connection for tinnitus for further development.  
During the remand, while the appeal was pending, on August [redacted], 
2010, the Veteran died.  On August 16, 2010, the Board was 
notified by the RO that the Veteran had passed away, through the 
submission of a death certificate.

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the Veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of any derivative claim brought by a survivor of 
the veteran.  38 C.F.R. § 20.1106 (2009).  The Board's dismissal 
of this appeal also does not affect the right of an eligible 
person to file a request to be substituted as the appellant for 
purposes of processing the claim to completion.  Such request 
must be filed not later than one year after the date of the 
appellant's death.  See Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C.A. § 5121A, substitution in case of death 
of a claimant who dies on or after October 10, 2008).  As 
provided for in this new provision, a person eligible for 
substitution will include "a living person who would be eligible 
to receive accrued benefits due to the claimant under section 
5121(a) of this title."

The VA Secretary will be issuing regulations governing the rules 
and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking substitution in 
an appeal that has been dismissed by the Board due to the death 
of the Veteran claimant should file a request for substitution 
with the RO from which the claim originated (listed on the first 
page of this decision).


ORDER

The Veteran's appeal is dismissed.



____________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


